Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bunel (US 4,588,621), and Niec et al. (US 2010/0059530) are the closest prior art. 
Bunel teaches a container body having a straight-wall side wall (11), the side wall having a first end (Figure 3) and a second end (Figure 2), the first end defining an edge that extends about an opening of the container body, the side wall having an inner surface and outer surface (See Figure 2 and 3). Bunel provides a metal end, the metal end having at least a metal layer and comprising a central portion (12) and an outer peripheral portion (12a) extending generally radially outwardly from the central portion and extending circumferentially about the central portion, the peripheral portion having a radially outer part and a radially inner part (Figure 2), a first heat sealable material (13) being present on the inner surface and the outer surface of the side wall (13’a and 13’b, see column 4 lines 18-21) adjacent the first end thereof, the radially outer part of the peripheral portion defining a curl, the radially inner part defining a chuck wall that extends generally downward from the curl, and has a radially outer surface forming an interface with the inner surface of the side wall of the container body (Figure 2), compressing the curl defined by the radially outer part of the peripheral portion such that the edge of the curl forms a nub in the container side wall (crimp, Col. 4, Ln. 4-7), heating the metal end to melt the first heat-sealable material and then cooling the first heat-sealable material so as to fuse the metal end onto the container body (Col. 3, Ln. 5-13). 
Bunel does not teach or suggest wherein the chuck wall has a portion which is substantially parallel with the longitudinal axis of the container, and the substantially parallel portion has a second end and an first end, the first end being adjacent the curl, and wherein prior to applying the metal end to the container body, the second end has a diameter which is smaller than the diameter of the inner surface of the side wall, and the first end has a diameter which is larger than the diameter of the inner surface of the side wall such that the applying step results in the container body moving relatively upward and wiping 
Niec et al. teach a methods of applying a metal end comprising a chuck wall having a portion that is substantially parallel with the longitudinal axis of the container (Chuck wall 5, Fig. 1-3) and wherein the substantially parallel portion has a second end (near 4 Fig. 1-3) and an first end (Near 6, Fig. 1-3), and wherein prior to applying the metal end to the container body, the lower portion has a diameter that is smaller than the inner surface of the side wall (see Fig. 1-4 where chuck wall 5 has a relatively small non-zero angle relative to the axis 9 and the lower portion is within the inner surface of the container side wall). 
Niec does not teach or suggest  a process wherein, prior to applying the metal end to the container body, the chuck wall has a portion which is substantially parallel with the longitudinal axis of the container, and the substantially parallel portion has a second end and an first end, the first end being adjacent the curl, and wherein prior to applying the metal end to the container body, the first end has a diameter which is larger than the diameter of the inner surface of the side wall such that the applying step results in the container body moving relatively upward and wiping the substantially parallel portion of the chuck wall from the second end to the first end to create an interference fit between the substantially parallel portion of the chuck wall and the side wall. 
Since the prior art does not teach or suggest all the limitations of the claim, and both Bunel and Niec are directed to packaging having a closure through conventional crimping process, there is no motivation to arrive to the claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/VIREN A THAKUR/Primary Examiner, Art Unit 1792